Case 2:20-cv-00403-AWA-DEM
       Case 2:20-cv-00861-JCM-EJY
                              Document
                                   Document
                                       24 Filed
                                            23 07/31/20
                                                Filed 07/17/20
                                                          Page 1Page
                                                                 of 4 1
                                                                      PageID#
                                                                        of 4  412



   1 Erica J. Chee
     Nevada Bar No. 12238
   2 erica.chee@ogletreedeakins.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
   3
     Wells Fargo Tower
   4 3800 Howard Hughes Parkway, Suite 1500
     Las Vegas, NV 89169
   5 Telephone: 702.369.6800

   6 Amy Morrissey Turk (Pro Hac Vice)
     Robert W. McFarland (Pro Hac Vice)
   7 MCGUIREWOODS LLP
     World Trade Center
   8
     101 West Main Street, Suite 9000
   9 Norfolk, Virginia 23510
     Phone: (757) 640-3716
  10 Fax: (757) 640-3966
     rmcfarland@mcguirewoods.com
  11 aturk@mcguirewoods.com

  12 Joel S. Allen (Pro Hac Vice)
     MCGUIREWOODS LLP
  13
     2000 McKinney Ave., Suite 1400
  14 Dallas, Texas 75201
     Phone: (214) 932-6400
  15 Fax: (214) 932-6499
     jallen@mcguirewoods.com
  16
     Attorney for Defendants
  17 Portfolio Recovery Associates, LLC

  18                               UNITED STATES DISTRICT COURT
  19
                                       DISTRICT OF NEVADA
  20
       DELANIE BUTLER and JOHN ROBINSON,
  21   Individually and on behalf of all similarly     Case No. 2:20-cv-00861-JCM-EJY
       situated class and collective action members,
  22
                     Plaintiffs,                       STIPULATION AND ORDER TO
  23          v.                                       SEVER AND TRANSFER VENUE
  24   PORTFOLIO RECOVERY ASSOCIATES,
       LLC, a Delaware Limited Liability Company;
  25   DOES I through X, inclusive; ROE
       CORPORATIONS I through X, inclusive,
  26
                     Defendants.
  27

  28
                       STIPULATION AND ORDER TO SEVER AND TRANSFER VENUE
Case 2:20-cv-00403-AWA-DEM
       Case 2:20-cv-00861-JCM-EJY
                              Document
                                   Document
                                       24 Filed
                                            23 07/31/20
                                                Filed 07/17/20
                                                          Page 2Page
                                                                 of 4 2
                                                                      PageID#
                                                                        of 4  413



   1           NOW COMES Plaintiffs Delanie Butler and John Robinson (“Plaintiffs”) and Defendant

   2 Portfolio Recovery Associates, LLC (“Defendant” or “PRA”) and files this stipulation of severance

   3 of certain Wage and Hour claims as set forth herein, and to transfer such claims from this Court to

   4 the Eastern District of Virginia.

   5                        I.       Currently Pending Motion to Sever and Transfer
   6          On July 6, 2020, Defendant Portfolio Recovery Associates, LLC (“Defendant” or “PRA”)

   7 moved, pursuant to Federal Rule of Civil Procedure 21, to sever Plaintiff Butler’s federal and state

   8 wage and hour claims brought on behalf of Defendant’s hourly workers, on one hand (“the Wage

   9 and Hour Claims”), from Plaintiffs’ claim under the WARN Act and the wage and hour claims

  10 brought on behalf of salaried employees, on the other (collectively, the “WARN Act Claims”); and,

  11 pursuant to 29 U.S.C. § 1404(a), to transfer the Wage and Hour Claims on behalf of the hourly

  12 employees, to the United States District Court for the Eastern District of Virginia, Norfolk Division

  13 (“EDVA”). See ECF 13, Defendant’s Motion to Sever and Transfer Venue and Memorandum of

  14 Points and Authorities in Support (“Motion to Sever and Transfer”). Prior to filing their consents

  15 to opt into this case, Butler and 11 other Butler opt-ins were already opt-in plaintiffs in the

  16 substantially similar case in the EDVA (namely, Scott v. Portfolio Recovery Associates, LLC, Civil

  17 Action No. 2:20-CV-00267 (EDVA) (the “Virginia Action”). Id. at II.B.3.a., pp. 7-9.

  18          In addition to this Butler lawsuit and the Virginia Action, another substantially similar
  19 lawsuit was filed against PRA by hourly employees in Tennessee (namely, Jones v. Portfolio

  20 Recovery Associates, LLC, Civil Action No. 1:20-CV-01083 (WDTN) (the “Tennessee Action”), to

  21 which Butler and 11 other Butler opt-ins also joined before opting into this present suit. See Motion

  22 to Sever and Transfer, II.B., pp. 3-7. The Tennessee Action, the first filed of these three cases, was

  23 transferred from the WDTN to the EDVA pursuant to a stipulation amongst the parties thereto, and

  24 thereafter, was consolidated with the Virginia Action. See Tennessee Action, ECF 58, Joint Notice

  25 of Stipulation to Transfer to Eastern District of Virginia, dated June 24, 2020; Tennessee Action,

  26 ECF 59, Order Transferring Case, dated June 29, 2020 (“… §1404(a)’s interest of justice by
  27 eliminating duplicative litigation and the risk of inconsistent results.”); and Virginia Action, ECF

  28

                                                 1
                            STIPULATION AND ORDER TO SEVER AND TRANSFER
Case 2:20-cv-00403-AWA-DEM
       Case 2:20-cv-00861-JCM-EJY
                              Document
                                   Document
                                       24 Filed
                                            23 07/31/20
                                                Filed 07/17/20
                                                          Page 3Page
                                                                 of 4 3
                                                                      PageID#
                                                                        of 4  414



   1 33 (order consolidating Tennessee Action with the Virginia Action).

   2         On July 10, 2020, counsel for Butler notified counsel for Defendant that Plaintiffs would no

   3 longer oppose the Motion to Sever and Transfer. Accordingly, Defendant’s Motion to Sever and

   4 Transfer is now unopposed. Upon entry of this Order, the Parties will seek to consolidate the hourly

   5 Wage and Hour Claims of this case with the Virginia Action.

   6         Accordingly, the Parties stipulate as follows:

   7                                       II.        STIPULATIONS
   8         IT IS HEREBY STIPULATED, by and between the Parties to this action, that all of the

   9 Wage and Hour Claims that Butler asserts, individually and on a nationwide collective action basis

  10 on behalf of hourly workers, for violations of the FLSA and Nevada state wage and hour laws shall

  11 be severed from the remaining claims in this case. These Causes of Action to be severed are as

  12 follows: 29 USC 201 et. seq. (FLSA claims for hourly employees); NRS 608.016 (unpaid wages

  13 and compensation claims for hourly employees); and NRS 608.018 (unpaid overtime claims for

  14 hourly employees).

  15         IT IS FURTHER STIPULATED, by and between the Parties to this action, that the

  16 remaining claims to remain before this Court will be the WARN Act Claims asserted on behalf of

  17 all Nevada employees who were terminated related to the March 2020 shut-down of PRA’s Las

  18 Vegas Regional Office (“LVRO”), along with state wage and hour claims asserted by salaried
  19 employees related to the LVRO facility closure, as follows: 29 USC 2101 et seq. (WARN ACT);

  20 and NRS 608.016 (compensation earned and unpaid at the time of discharge for salaried employees).

  21         IT IS FURTHER STIPULATED, by and between the Parties to this action, by and through

  22 their undersigned counsel, that the severed hourly Wage and Hour Claims be transferred to the

  23 EDVA, where the Parties will move for the hourly Wage and Hour Claims to be consolidated with

  24 the Virginia Action (Scott v. Portfolio Recovery Associates, LLC, Civil Action No. 2:20-CV-00267).

  25 / / /

  26 / / /
  27
       ///
  28

                                                 2
                            STIPULATION AND ORDER TO SEVER AND TRANSFER
Case 2:20-cv-00403-AWA-DEM
       Case 2:20-cv-00861-JCM-EJY
                              Document
                                   Document
                                       24 Filed
                                            23 07/31/20
                                                Filed 07/17/20
                                                          Page 4Page
                                                                 of 4 4
                                                                      PageID#
                                                                        of 4  415




                                                          17th




                                          July 31, 2020
